In re State of Louisiana; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. A, No. 01-1236; to the Court of Appeal, Fifth Circuit, No. 05-KH-150.
Granted. As raised by the state in its procedural objections to relator’s application, La.C.Cr.P. art. 930.3 and State ex rel. Melinie v. State, 98-1380 (La.1/12/96), 665 So.2d 1172, preclude relator’s challenge to his habitual offender status. State ex rel. Brown v. State, 03-2568, p. 2 (La.3/26/04), 870 So.2d 976, 977. Because relator’s claim is not cognizable on collateral review, the district court is directed to deny relator’s application on grounds that it is procedurally barred.